Case 1:17-cr-00101-LEK Document 846 Filed 01/31/20 Page 1 of 6   PageID #: 7406




LARS ROBERT ISAACSON
Hawai’i Bar Number: 5314
1100 Alakea Street, 20th Floor
Honolulu, Hawai’i 96813
Phone: 808-497-3811
Fax: 866-616-2132
Standby Attorney for Defendant Anthony T. Williams

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI’I



UNITED STATES OF AMERICA,
                                       CR. NO. 17-00101 LEK
        Plaintiff,
v.                                     DEFENDANT’S WITNESS LIST;
                                       CERTIFICATE OF SERVICE
ANTHONY T. WILLIAMS,
          Defendant.


                     DEFENDANT’S WITNESS LIST

Comes now Defendant ANTHONY T. WILLIAMS, by and through his

standby attorney, Lars Robert Isaacson, Esq., and hereby submits

Defendant’s Witness List for trial in the above-captioned case. Defendant

respectfully reserves the right to supplement this list and/or delete

witnesses prior to and during trial.
Case 1:17-cr-00101-LEK Document 846 Filed 01/31/20 Page 2 of 6   PageID #: 7407




                     DEFENDANT’S WITNESS LIST

       1.   Evelyn Tulaga Acorda

       2.   Julita Asuncion

       3.   Catherine P. Awakuni Colon (DCCA)

       4.   Bruce Bahn

       5.   Senait Beiene

       6.   Joyce Benoist

       7.   Dr. Michael Brannon [Expert]

       8.   Cynthia Brown

       9.   Anabel Cabebe

       10. Remie Carlos

       11. Mary Jean Castillo

       12. Milagros Castro

       13. David Cooper, Esq.

       14. Joe Craig (FBI Tennessee)

       15. Denise Cross

       16. Jeanette Currie

       17. Anthea Daley

       18. Ronnie Davis
Case 1:17-cr-00101-LEK Document 846 Filed 01/31/20 Page 3 of 6   PageID #: 7408




       19. Rudy Davis

       20. Paul D. Delacourt (FBI California)

       21. Marissel Descalzo, Esq.

       22. Rosy Sotto Esprecion

       23. Anna Marie Evans

       24. James P. Evers (DCCA)

       25. Elevila Giles

       26. J.C. “Chris” Hacker (FBI Georgia)

       27. Maria Hammond

       28. Lashante Powell Hatchett

       29. Nancy Maxwell Hatchett

       30. William Hatchett

       31. Michael Henry-Bey

       32. Donna Hickenbottom

       33. Mel Horner

       34. Dr. Leonard Horowitz [Expert and fact witness]

       35. Hon. Ronald G. Johnson

       36. Sherri Kane
Case 1:17-cr-00101-LEK Document 846 Filed 01/31/20 Page 4 of 6   PageID #: 7409




       37. Robyn Kelly

       38. Kevin Kirby

       39. Bruce Kim (DCCA)

       40. Robbin Krakkauer

       41. FBI Agent Joseph Lavelle

       42. Charles Lewis

       43. Hon. Rhonda Loo

       44. Valerie Lopez

       45. Howard KK Luke, Esq., Hawaii Bar Association

       46. Caridad Marquez

       47. Kellen Martz

       48. Sherri Moody

       49. Paul Murray

       50. Violet C. Natividad

       51. Jacquelyn Needelman, Esq., Florida Bar Association

       52. Angelita Pasion

       53. Rene Powers

       54. Nora Rimando

       55. FBI Agent Jamie Lynn Stranahan
Case 1:17-cr-00101-LEK Document 846 Filed 01/31/20 Page 5 of 6   PageID #: 7410




       56. Shirley Ann Stewart

       57. Arnold Subia

       58. Evelyn Subia

       59. William F. Sweeney, Jr. (FBI New York)

       60. Loreen Troxel

       61. Brenda B. Turville

       62. Melvyn Ventura

       63. Insolada Vincent

       64. William Wagner

       65. Collette Watanabe (DCCA)

       66. Barbara Williams

       67. Robert Young [Expert]

       68. Foundational witnesses/Records custodians, including but not

          limited to:

            a.   Illinois Anti-Predatory Lending Database

            b.   Orange County, CA Clerk’s Office

            c.   Broward County, FL Clerk of the Court

            d.   Broward County, FL Sheriff’s Office

            e.   Tennessee Secretary of State’s Office
Case 1:17-cr-00101-LEK Document 846 Filed 01/31/20 Page 6 of 6   PageID #: 7411




            f.   Davidson County, TN

            g.   FBI Hawaii Office

            h.   FBI Miami Office

            i.   FBI Washington D.C. Office

      Dated: January 31, 2020



                             Respectfully submitted,


                                  /s/ Lars Isaacson
                             LARS ROBERT ISAACSON
                             Standby Attorney for
                             Defendant Anthony T. Williams
